1    Jack P. Burden, Esq.
     Nevada State Bar No. 6918
2    Xiao Wen Jin, Esq.
     Nevada State Bar No. 13901
3    BACKUS, CARRANZA & BURDEN
     3050 South Durango Drive
4    Las Vegas, NV 89117
     T: (702) 872-5555
5    F: (702) 872-5545
     jburden@backuslaw.com
6    shirleyjin@backuslaw.com
     Attorneys for Defendant
7
                                      UNITED STATES DISTRICT COURT
8                                          DISTRICT OF NEVADA

9    VIVIAN RICE, individually,                               Case No. 2:20-cv-00600-JAD-DJA

10                              Plaintiff,

11         vs.

12
     a limited liability company,
13
                                Defendant.
14

15                                STIPULATION AND ORDER TO REMAND

16               Plaintiff Vivian Rice, by and through her counsel of record, the law firm of B ENSON

17   ALLRED PLLC, and Defendant                      LLC, by and through its counsel of record, the law

18   firm of BACKUS, CARRANZA & BURDEN, hereby stipulate and agree to remand this case back to the

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///
                                                          1
1    Eighth Judicial District Court, Clark County, Nevada.

2           IT IS SO STIPULATED.

3     DATED: this 31st day of March, 2020.               DATED: this 31st day of March, 2020.

4     BENSON ALLRED, PLLC                                BACKUS, CARRANZA & BURDEN

5     By: /s/ Joshua Benson                               /s/ Jack P. Burden
      Joshua L. Benson, Esq.                             Jack P. Burden, Esq.
6     Nevada Bar No. 10514                               Nevada State Bar No. 6918
      6250 N. Durango Drive                              Xiao Wen Jin, Esq.
7     Las Vegas, NV 89149                                Nevada State Bar No. 13901
      Attorneys for Plaintiff                            3050 South Durango Drive
8                                                        Las Vegas, NV 89117
                                                         Attorneys for Defendant
9

10
                                                 ORDER
11
            IT IS SO ORDERED that this case shall be remanded back to the Eighth Judicial District.
12
     Court, Clark County, Nevada.
13
            Dated:
14

15                                                        UNITED STATES MAGISTRATE JUDGE/
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25
                                                     2
